DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10/8/2021, with respect to Claims 1-12 and 14-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of Claims 1-12 and 14-20 has been withdrawn. 
Without conceding to the merits of the 35 U.S.C. 101 rejection of Claims 1-12 and 14-20, Applicant has amended the claim 1 in an attempt to overcome the rejections under 35 U.S.C. 101. The applicant respectfully submits that claim 1 is fundamentally similar to Example 3 of the USPTO guidance relating to digital imaging processing and should be patent eligible for at least the same reasons. Specifically, claim 1 recites the additional steps of (1) identifying, by the processor, a mud angle associated with the electromagnetic imager tool from the plurality of mud angle estimates that minimizes an amount of variation between the averaged mud effect removed quantities across the one or more measurement units for each of the plurality of mud angle estimates and (2) generating, by the processor, using the identified mud angle, an image of the formation in which the mud effect is removed (similar to the "comparing" and "converting" steps in Example 3). These additional steps tie the mathematical operation of applying the one or more removal effects and averaging the plurality of mud effects to the processor's ability to produce digital images in which the mud effects are removed. These steps add meaningful limitations to the alleged abstract idea and therefore add significantly more to 
The applicant further argues that unlike the invention in Alice Corp., the instant claim is not merely limiting the abstract idea to a computer environment by simply performing the idea via a computer (i.e., not merely performing routine data receipt and storage or mathematical operations on a computer), but rather is an innovation in digital image processing in another technical field, i.e., oil well imaging. The claimed elements are integrated into a practical application of generating images in which mud effect has been minimized in a particular machine (electromagnetic imaging system). Taking all the additional claim elements individually, and in combination, the claim as a whole amounts to significantly more than an abstract idea. 
The examiner finds the arguments and amendments presented by the applicant to be sufficient to overcome the rejection of Claims 1-12 and 14-20 under 35 U.S.C. 101, and therefore said rejections are hereby withdrawn.
Applicant’s arguments, see pages 9-11, filed 10/8/2021, with respect to Claims 1-2 and 17-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claims 1-2 and 17-20 has been withdrawn. 
Without conceding to the merits of the rejection, Applicant has amended claim 1 to include limitations of claim 4, which has been canceled. Applicant respectfully submits that these limitations are not taught or suggested by Hayman. According to the pp. 11-12 of Office Action, Hayman teaches: applying one or more mud effect removal techniques to the tool measurements across a plurality of mud angle estimates to generate mud effect removed quantities for the one or more measurement units across the plurality of mud angle estimates (col, 7, line 20 - col. 11, line 18 - disclose a plurality of mud effect removal techniques wherein the real mud impedance is subtracted from the estimated mud impedance angle; and considering there are four and thus also applied to the plurality of estimated mud impedance angles). 
Applicant respectfully disagrees. Z90 in Hayman may be applied to multiple measurements but using only a single estimated mud impedance angle. The paragraphs cited by the Examiner do not mention how Hayman's mud angle is estimated. This comes later starting with col. 11, line 19 (cased hole analysis section). In particular, col. 11, lines 40-46 states: a voltage is applied across two complex impedances in series, one representing the mud the other representing the formation (or the casing if the tool is located in the casing). The current is measured and the voltage divided by this measured current to generate the total impedance of the two impedances in series. If the formation / casing impedance is nearly zero (due to the high casing conductivity) , then the current may be defined by the mud impedance. Thus, the total impedance may be assumed to be equal to the mud impedance. 
Therefore, a single mud angle is estimated through cased hole measurements in Hayman. The Office Action also argues that Hayman teaches: identifying a mud angle 
However, the paragraphs cited by the Examiner only pertain to raw phase measurements: The phase of measured impedance may be equal to the mud angle. Thus, the phase of the measured impedance may be calibrated (or corrected) using the mud angle. A determination of mud angle may be performed. One or more button and return electrodes may be used to generate voltage and current . This information may be used to generate a phase of measured impedance. Because casing may be assumed to be a near perfect conductor, the mud impedance may determine the phase of the measured impedance and, therefore, the mud angle may be equal to the phase of measured impedance. Thus, the mud angle can be converted into an equivalent loss tangent tan (delta _ mud). 
As mentioned above, Hayman merely uses the properties of the cased hole to equate the phase of the measured impedance to the mud angle. However, since the claimed method is general and applicable in open hole, the same simplifying assumptions cannot be made. That is why Z90 (or another mud effect removal algorithm) is applied to a plurality of tool measurements (e.g. different depths points), and for each one of a plurality of mud angle estimates, average the mud-effect- removed results and find the mud angle estimate that 
Furthermore, because Hayman merely uses the properties of the cased hole to equate the phase of the measured impedance to the mud angle, the reference does not satisfy the added requirement of claim 1 that the plurality of tool measurements including contributions from both mud and formation. In Hayman, the mud angle contributions are being done in the casing, where the contribution of the casing is zero and only the mud (not formation) provides the other contribution. This is not the same thing as performing the mud angle calculations in an open hole, as in the claimed invention, where the plurality of tool measurements including contributions from both mud and formation. Thus, Hayman is severely limited in application when compared to the claimed invention and is suitable only in specialized contexts. See para. [0072] of Applicant's published application. 
In view of the foregoing, claim 1 is patentably distinct. Claims 18 and 20 have been amended to include similar limitations and are patentably distinct for at least the same reasons. 
The examiner finds the arguments and amendments provided by the applicant to be sufficient in overcoming the 35 U.S.C. 102(a)(1) prior art rejection in view of Hayman (US 9,885,805) therefore the rejection of Claims 1-2 and 17-20 are hereby withdrawn.
Allowable Subject Matter
Claims 1-2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method performed by an electromagnetic imaging system for reducing mud effect while imaging formations surrounding a wellbore, the method comprising: 
	receiving, by a processor, a plurality of tool measurements made through one or more measurement units of an electromagnetic imager tool operating to log a wellbore in a formation, wherein the one or more measurement units have azimuthal sensitivity, the plurality of tool measurements including contributions from both mud and formation; 
	applying, by the processor, one or more mud effect removal techniques to the plurality of tool measurements across a plurality of mud angle estimates to generate a plurality of mud effect removed quantities for the one or more measurement units across the plurality of mud angle estimates; and 
	averaging, by the processor, the plurality of mud effect removed quantities for the one or more measurement units to generate averaged mud effect removed quantities at each of the plurality of mud angle estimates for the one or more measurement units; 
	identifying, by the processor, a mud angle associated with the electromagnetic imager tool from the plurality of mud angle estimates that minimizes based on an amount of variation between the averaged mud effect removed quantities across the one or more measurement units; and 
	generating, by the processor, using the identified mud angle, an image of the formation in which the mud effect is removed (highlighted for emphasis).
WO 2020/101653 A1 is considered the closest prior art of record. See the abstract which discloses a method comprising disposing a downhole tool into a borehole, energizing a button array, transmitting a current from the electrode into a formation, recording the current from the formation with a return electrode to obtain a plurality of measurements, identifying at least one low resistivity zone from the plurality of measurements to produce a measurement set, inverting the measurement set to find a mud angle vector, removing the mud angle vector from the measurement set to obtain a corrected measurement, and obtaining an electrical image using the corrected measurement. A system may comprise a downhole tool, a conveyance, and an information handling system. The downhole tool may further comprise at least one electrode and at least one return electrode.
However, WO 2020/101653 A1 does not qualify as prior art by date, is commonly owned and shares an inventor, and fails to disclose averaging the plurality of mud effect removed quantities to generate averaged mud effect removed quantities at each of the plurality of mud angle estimates. 
Claims 2 and 5-17 depend upon that of Claim 1, and require all of the particulars of Claim 1, therefore Claims 2 and 5-17 are too considered as allowed in view of their dependency upon that of Claim 1.
Regarding Claim 18, the references cited on PTO-892 form, alone or in combination form, fail to disclose an electromagnetic imaging system for reducing mud effect while imaging formations surrounding a wellbore, the system comprising: an electromagnetic imager tool having one or more measurement units that have azimuthal sensitivity; one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving a plurality of tool measurements made through the one or more measurement units while the electromagnetic imager tool is operating to log a wellbore in a formation, the plurality of tool measurements including contributions from both mud and formation; applying one or more mud effect removal techniques to the plurality of tool measurements across a plurality of mud angle estimates to generate a plurality of mud effect removed quantities for the one or more measurement units across the plurality of mud angle estimates; averaging the plurality of mud effect removed quantities for the one or more measurement units to generate averaged mud effect removed quantities at each of the plurality of mud angle estimates for the one or more measurement units; identifying a mud angle associated with the electromagnetic imager tool from the plurality of mud angle estimates that minimizes based on an amount of variation between the averaged mud effect removed quantities across the one or more measurement units; and generating, using the identified mud angle, an image of the formation in which the mud effect is removed
Claim 19 depends upon that of Claim 18, and require all of the particulars of Claim 18, therefore Claim 19 are too considered as allowed in view of their dependency upon that of Claim 18.
Regarding Claim 20, the references cited on PTO-892 form, alone or in combination form, fail to disclose a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor of an electromagnetic imaging system, cause the processor to perform operations for reducing mud effect while imaging formations surrounding a wellbore, the operations comprising: receiving a plurality of tool measurements made through one or more measurement units of an electromagnetic imager tool operating to log a wellbore in a formation, wherein the one or more measurement units have azimuthal sensitivity, the plurality of tool measurements including contributions from both mud and formation; applying one or more mud effect removal techniques to the plurality of tool measurements across a plurality of mud angle estimates to generate a plurality of mud effect removed quantities for the one or more measurement units across the plurality of mud angle estimates; averaging the plurality of mud effect removed quantities for the one or more measurement units to generate averaged mud effect removed quantities at each of the plurality of mud angle estimates for the one or more measurement units; identifying a mud angle associated with the electromagnetic imager tool from the plurality of mud angle estimates that minimizes an amount of variation between the averaged mud effect removed quantities across the one or more measurement units; and generating, using the identified mud angle, an image of the formation in which the mud effect is removed.
Claims 18 and 20 contain similar subject matter to that of Claim 1 and are considered allowed for the same reasons as that of Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to identifying a mud angle associated with an electromagnetic imager tool based on variations in mud effect removed quantities of tool measurements made by the electromagnetic imager tool. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858